                          ADAM LEITMAN BAILEY, P.C.
                                             :\E\V YOl\1\. HEAL ESTATEATI'OIC\EYS

ADA\·! LEJT\J:\:-; BAILEY'                                                                                                                  COLI;\ E. Ki\l -F\1!\;\
JOI J:\ \ •L DESIDEI\10                                                                                                                         DO\. TREI\1:\;\
JEFFREY H. \IETZ                                                                                                                       \1:\SSI\10 F. D'.'\;\GEI.O'
JACKIE IIALPER:-; WEI:\SH:J;\'                                                                                                                  EHIC S. ASK:\;\ASE'
ROSE\Ji\1\Y LIL·zzo \IOHA\JED                                                                                                                    Tl 10\Ji\S Fl'l\ST'
CIIHISTOPIIER lli\Ll.IGi\i\'                                                                                                                   CAROI.Y;\ 7.. IH .'ALO
\VILL!i\\1 J. GELLEH'
                                                                                                                                        SCOT!' ,I. Pi\SI DL\;\'
 COl'RT'\EY.J. LEIUAS                                                                                                              \ L\DD'liR \JJR0;\1·::\IZO
,10.'\;\.'\/\ C. PECK                                                                                                                         ;\;\DHEW C..JO HGES'
 Hi\CIIEL SIG\•Jl''\D'                                                                                                                              CARLY CIJYI'O;\'
 Di\x;\\' Ri\:\lRATfA\'                                                                                                                             ]OSIIl.,\ FJL~OOF
 \1i\IUA;\\'E Si\;\CHEZ                                                                                                                      \\ ' ILLL\~1 PEK.\HSKY'
ISRAEL KATZ'                                                                                                                                            OF COUNSEL
'AI.~O ADM11TED IN NEW.JEHSl'Y                                                                                                                     LEO;\:\HD II. RITZ
'AL.~OADMI'ITW      IN ENGLAND AND WALl-~~
                                                                                                                                       11
' AI.~O   ADMI'ITED IN ON'J'AIHO                                                                                                            Nf\\' YORK AmnSsJON PI':N111NC;



                                                                                         March 3, 2020

ByECF
Hon. Paul G. Gardephe
Southern District ofNew York
40 Foley Square, Room 2204
New York, New York 10007

               Re:         Jeniece Jlkowitz, et al. v. Michael Durand, et al.
                           Case No.1 :17-cv-00773-PGG-OTW

Dear Judge Gardephe:

        This firm represents Defendant The Judicial Title Insurance Agency LLC ("Judicial
Title"), in the above-referenced action. We write respectfully in accordance with Sections I(A)
and IV(H) of your Individal Rules of Practice in Civil Cases to call to the Court's attention the
fact that the Court has not yet decided the appropriate amount of a sanctions award in favor of
Judicial Title.

         In its Memorandum Opinion & Order dated March 27, 2018 (ECF Doc. No. 113), the
Court, inter alia, granted Judici al Titl e' s motion for Rul e 11 sanctions against Pl aintiffs' counsel,
and directed Judical Title to make its submission as to the appropriate amount of a sanctions
award by April 5, 2018. Judicial Title made its submissions on April 5, 2018 (ECF Doc. Nos.
114 and 115). Plainti ffs' counsel submitted opposition to Judicial Title's fe e application on
April 20, 2018 (ECF Doc. No. 119). With leave of court, Judicial Title submitted a reply
decl aration in support of its fee application on May 2, 2018 (ECF Doc. No. 123). This matter
has not yet been decided or settl ed.




                      0:\L BXITEHY P.\HK Pl..\/.. \ , l·:JCI-I'ITJ·::\TH FLOOH. 1\E\\' YO HI~ . :\Y. I 001) 1

                     T:   (~1 ~) ~~.i-O:l(i.i   I L: 1."1-'C )II .\1 . 1~1..\ \\TIH\1.   ' ( l .\1   I \\'\\ \\' .. \LI~l..\ \\TIH\1    ( ( lll
Hon. Paul G. Gardephe
Southern District ofNew York
March 3, 2020
Page 2 of3


      We thank the Court for its attention to this matter.

                                                     Respectfully submitted,



                                                     Scott J. Pashman

cc:   All counsel of record by ECF
      Jean Claude Mazzola, Esq. by e-mail and mail
Hon. Paul G. Gardephe
Southern District ofNew York
March 3, 2020
Page 3 of3


                                CERTIFICATE OF SERVICE

       Scott J. Pashman, an attorney admitted to practice before this Court, certifies that I served

the annexed Notice of Change of Law Firm N arne, on the date hereof upon the counsel ofrecord

for all parties through ECF, and upon the following persons by e-mail and first class mail,

postage prepaid, addressed as follows:

                              Jean Claude Mazzola
                              Mazzola Lindstrom LLP
                              1350 Avenue ofthe Americas, Floor 2
                              New York, New York 10019
                              Email: jeanclaude@mazzol alindstrom.com

Dated: New York, New York
       March 3, 2020


                                                     Scot~/~
                                                     Adam Leitman Bailey, P.C.
                                                     One Battery Park Plaza, 18th Floor
                                                     New York, New York 10004
                                                     Phone: (212) 825-0365
                                                     Email: ·pa hman@albl awfirm.com
                                                     Attorneys for Defendant The Judicial Title
                                                     Insurance Agency LLC
